Title: To George Washington from John West, Jr., 26 April 1769
From: West, John Jr.
To: Washington, George



Dear Sir.
Cameron April 26. 1769.

Inclosed you have your Papers which I borrowed.
In Answer to the Sale of the Land—I will take Two Pistoles pr Acre for it, which I Think a reasonable Price; Or I will give that Sum per acre for Posey’s, if sold, or more.
If you incline to purchase, I shall not call on you for the Money very soon, Six Months at least you may have, perhaps a Year or Two; for as I told you, The Money arising from the Sale of this Land I purpose to lay out in other Lands; And have no particular purchase in view at present. I wish you a pleasant Journey, & safe return home. I am Dear Sir, your most Obedt Hble Servt

John West junr

